Citation Nr: 0905465	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder (COPD), 
including as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board first considered the appeal in 
January 2007 and determined that additional development of 
the medical record was required in order to make a decision.  
As such, the matter was remanded to the Appeals Management 
Center (AMC) in Washington, D.C.  Unfortunately, the 
requested development was not performed as requested and the 
matter must once again be remanded.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
condition, including as the result of exposure to asbestos 
during active service.  He has not limited his appeal to 
currently having an asbestos-related disease, but rather, he 
contends that he developed an asbestos-related disease as a 
result of exposure during service, had a portion of his lung 
removed in the 1980s as a result of that disease, and 
currently has a respiratory disorder due to service-incurred 
disease and loss of a portion of his lung. 

VA examination conducted in February 2004 reveals that the 
Veteran was not diagnosed as having an asbestos-related 
respiratory disorder, but was diagnosed as having COPD and 
status-post excision of a pulmonary nodule in the left lung.  
In discussing the possible etiology of these conditions, the 
examiner noted that the Veteran reported a history of 
treatment for a lung condition with removal of a pulmonary 
nodule in or about 1984, but that these records were not 
available for review.  Subsequent to the VA examination, the 
Veteran submitted VA treatment records which included VA 
hospital treatment records dated in 1983 and 1984.  Moreover, 
the RO received additional VA and non-VA records, dating back 
as early as 1988.  Most of these records were not associated 
with the claims file at the time of the February 2004 VA 
examination report.

Because the February 2004 VA examination was conducted 
without pertinent medical treatment records, the case was 
remanded for review of the medical evidence by the February 
2004 examiner with the request that he provide an opinion as 
to the etiology of the currently diagnosed disabilities in 
light of the history of having had a left upper lobe 
resection.  The examiner was specifically requested to 
summarize the medical history, including the onset and course 
of the claimed respiratory condition, describe any current 
symptoms and manifestations attributed to the claimed 
respiratory condition, provide diagnoses for any and all 
respiratory pathology manifested, and answer two questions 
regarding etiology.  It was ordered that all opinions 
rendered be supported with complete rationale.  In November 
2008, an addendum was added to the 2004 VA examination 
report.  The examiner's report was only two sentences.  
Specifically, "copd and excision of his pulmonary nodule are 
less likely than not related to asbestos exposure. c file 
reviewed."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  Additionally, the Court stated 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court specifically found that a medical opinion that contains 
only data and conclusions is accorded no weight.  In light of 
the fact that the VA examiner chose not to comply with the 
Board's remand orders and provide a one sentence opinion that 
includes absolutely no rationale, the Board finds that it is 
still left with a medical record that is inadequate.  It is 
extremely disappointing and disconcerting that such a cursory 
opinion would be rendered and that the case would be 
forwarded to the Board without consideration of the very 
specific remand orders for a medical opinion supported by 
rationale, particularly in light of the fact that this case 
is advanced on the Board's docket due to the age of the 
Veteran.  Nonetheless, the matter must be remanded for 
another attempt to resolve the medical issues outstanding.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

1.  Schedule the Veteran for a physical 
examination with a physician other than 
Poonam Maroly, M.D., to determine the nature, 
extent, and etiology of all diagnosed 
respiratory conditions.  All indicated tests 
and studies should be performed.  The claims 
folder and a copy of this remand must be sent 
to the examiner for review and the examiner 
should summarize the medical history, 
including the onset and course of the 
Veteran's respiratory condition, describe any 
current symptoms and manifestations 
attributed to the claimed respiratory 
condition(s), and provide diagnoses for any 
and all respiratory pathology manifest.  

The examiner is specifically requested to 
comment on the Veteran's history of probable 
exposure to asbestos during service as well 
as his history of smoking cigarettes, the 
left lobe resection and the reasons for that 
surgery, and the Veteran's current state of 
respiratory health.  The examiner should then 
provide the following opinions:

a)  Is it as likely as not that any diagnosed 
respiratory disorder is the result of the 
Veteran's active service, or any incident 
thereof, to include exposure to asbestos?



b)  Is it as likely as not that any 
respiratory disorder, including that which 
precipitated the left lobe resection, had its 
onset during the Veteran's active service or 
as a consequence thereof?

All opinions expressed must be supported by 
complete rationale.  If the examiner 
determines that an opinion cannot be provided 
without resorting to speculation, the 
examiner must support that statement with a 
complete explanation as to why the opinion 
requested is outside the norm for a medical 
professional tasked with assisting in the VA 
compensation and pension claims process.

2.  Upon receipt of the medical report, 
ensure that all information requested by the 
Board is included.  If it is not, return the 
claims folder to the examiner and obtain the 
requested information.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for a 
respiratory disorder, to include COPD, 
including as the result of exposure to 
asbestos, with application of all appropriate 
laws and regulations, including VA's 
procedures for adjudicating claims involving 
asbestosis, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the Veteran, furnish him with a 
Supplemental Statement of the Case and afford 
a reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



